United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3670
                        ___________________________

                                   Latreka Jones

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Capella University; Julie Johnson; Shannon Stordahl; Joe Rennie, Sr. Learners
Affairs Associates; Dr. Jennifer Raymar, President's Designee for Academic Appeals

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                              Submitted: June 9, 2021
                               Filed: June 14, 2021
                                  [Unpublished]
                                  ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       Latreka Jones appeals the district court’s1 dismissal of her pro se complaint
against Capella University (Capella), a Minnesota for-profit online university, and
four Capella employees, and the denial of her motion to amend her complaint.
Having carefully reviewed the record and the parties’ arguments on appeal, we find
no basis for reversal. See Montin v. Moore, 846 F.3d 289 (8th Cir. 2017) (de novo
review of Fed. R. Civ. P. 12(b)(6) dismissal); Zutz v. Nelson, 601 F.3d 842, 850 (8th
Cir. 2010) (ordinarily, denial of leave to amend is reviewed for abuse of discretion,
but when district court denies leave on basis of futility, this court reviews underlying
legal conclusions de novo; amendment is futile when it could not survive a motion
to dismiss under Rule 12(b)(6)). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-